United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3459
                         ___________________________

                       Matthew R. Jaakola; Kristin Jaakola

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

  The Bank of New York Mellon, formerly known as The Bank of New York, as
  Trustee for the Certificateholders CWMBS, Inc., CHL Mortgage Pass through
Trust 2006-HYB-2 Mortgage Pass Through Certificates, Series 2006-HYB2; Bank
of America, N.A., also all other persons, unknown claiming any right, title, estate,
        interest, or lien in the real estate described in the complaint herein

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                               Submitted: June 5, 2015
                                Filed: June 16, 2015
                                   [Unpublished]
                                   ____________

Before MURPHY, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      Matthew and Kristin Jaakola appeal the district court’s1 order granting
defendants’ motion to dismiss this action, which sought to quiet title to property that
was the subject of foreclosure proceedings. Following careful review, we affirm
because, among other reasons, this action is barred by the doctrine of res judicata.
See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Janie S.
Mayeron, United States Magistrate Judge for the District of Minnesota.

                                         -2-